Case:17-15526-CDP Doc#:114 Filed:02/06/19                        Entered:02/06/19 11:49:51 Page1 of 2
 (COB Form nopd.jsp #152)(10/11)
                                   UNITED STATES BANKRUPTCY COURT
                                               District of Colorado

 Robert Joseph Bowers                       Case Number.: 17−15526−CDP
 Debtor(s)                                  Chapter: 7
 Debtor SSN/TaxId Nos.:
 xxx−xx−5265
 84−1417840
 Joint Debtor SSN/Tax Id Nos.:




 Debtor(s)
 aka(s), if any will be listed on the following page

                                      NOTICE OF POSSIBLE DIVIDENDS

 It appearing to the Trustee that a dividend to creditors is possible;

 Creditors are hereby notified that if they desire to participate in a distribution of assets, they must file a
 claim with the court no later than 5/13/19 .

 Pursuant to Fed.R.B.P. 3002(c)(1) and (5) a proof of claim shall be filed BY A GOVERNMENTAL
 UNIT not later than 180 days after the date of the order for relief .

 All claimants who are seeking an administrative claim must obtain a Court Order pursuant to the
 Bankruptcy Code.



 Proof of Claim Forms should be filed with:
                              Clerk of the Bankruptcy Court
                              U.S. Custom House
                              721 19th Street
                              Denver, Colorado 80202−2508

 A Proof of Claim form ("Official Form B 410") can be obtained at the United States Courts Website:
 http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx or at any bankruptcy clerk's
 office and may be used for filing a claim.

 Dated: 2/7/19                                           s/ Daniel A. Hepner
                                                         950 Spruce St.
                                                         Ste., 1C
                                                         Louisville, CO 80027
Case:17-15526-CDP Doc#:114 Filed:02/06/19   Entered:02/06/19 11:49:51 Page2 of 2


 Aliases Page
 Debtor aka(s):
 fods Auxiliary Graphic Equipment Inc.
